The judgment in this case allowing plaintiff a recovery of damages for personal injuries inflicted on her by a motorcycle operated by a policeman of the City of West Palm Beach, when he recklessly and negligently ran the same against plaintiff while she was walking on a sidewalk of the city, was affirmed by this Court on the authority of City of Tallahassee vs. Kaufman,87 Fla. 119, 100 So. 150, and Maxwell vs. City of Miami, 87 Fla. 107, 100 So. 147.
Section 125, of Chapter 9945, Acts of 1923, which is the City Charter of West Palm Beach, if conceded to be a valid and enforceable provision of law, is not applicable to the case presented by this record and the petition for rehearing must accordingly be denied insofar as it is based on any special exemption from liability. See Bryan vs. West Palm Beach,75 Fla. 19, 77 So. 627.
The petition for a rehearing is denied.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.